Action by plaintiffs to recover damages for personal injuries sustained by each of them in a collision upon a public highway between the sedan in which they were riding and the milk truck of the defendant operated, in an opposite direction, by the latter’s servants. Judgment was duly entered in favor of the defendant against plaintiffs, upon the verdict of a jury. Subsequently an order was made at Special Term denying a motion of the plaintiffs for certain relief, which included permission to the plaintiffs to obtain and insert in the record on appeal additional evidence, not presented at the trial. Judgment and order unanimously affirmed, with costs. (See Hartstein v. U. S. Trucking Corp., 260 App. Div. 643.) Present — Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.